Citation Nr: 1014917	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  06-37 468	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from November 1962 to March 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 2006 rating determination by the above Regional Office 
(RO).  

The  issue of service connection for prostate cancer 
secondary to herbicide exposure, previously denied in 
September 2005, has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran reported that he has a high school education, 
and completed 2 years of college.  He was last employed as a 
carpenter in October 2005.  

2.  Service connection has been established for the following 
disabilities: renal insufficiency associated with 
hypertension, rated as 60 percent disabling; hypertension, 
rated as 10 percent disabling; hyperthyroidism rated as 10 
percent disabling; and status post hemorrhoidectomy rated as 
0 percent disabling.  The combined rating for the service-
connected disabilities is 70 percent.  

3.  The combined evaluation meets the schedular requirements 
for assignment of a total disability rating based on 
individual unemployability.

4.  The Veteran's service-connected disabilities are not of 
such severity as to preclude substantially gainful 
employment.



CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Statutes and Regulations for TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2009).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.


Factual Background and Analysis

The Veteran, who was last employed as a carpenter in 2005, 
has filed for a TDIU, contending that his service-connected 
disabilities preclude his maintaining any sort of employment.

Service connection is currently in effect for the following 
disabilities: renal insufficiency associated with 
hypertension, rated as 60 percent disabling; hypertension, 
rated as 10 percent disabling; hyperthyroidism rated as 10 
percent disabling; and status post hemorrhoidectomy rated as 
0 percent disabling.  The combined rating for the service-
connected disabilities is 70 percent.  Thus, the veteran 
meets the schedular requirements for TDIU under 38 C.F.R. 
§ 4.16(a).

The individual ratings assigned for the service-connected 
disabilities, and their combined rating, are not now in 
dispute.

While the Board acknowledges the Veteran's assertions and his 
functional impairment due to his service-connected 
disabilities, the evidence must still show that he is unable 
to pursue a substantially gainful occupation due to his 
service-connected disabilities.  The sole fact that a veteran 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

In his formal claim (VA Form 21-8940) for TDIU, the Veteran 
reported that he has a high school education and completed 2 
years of college.  He was last employed as a carpenter in 
October 2005.  He indicated that he became unemployable due 
to radioactive therapy treatments for non service-connected 
prostate cancer.  He was unable to continue working and had 
to quit his job.  Acknowledging his occupational background 
and education, it cannot necessarily be concluded that he is 
unemployable given the current manifestations of his service-
connected disabilities.  

In February 2006, the Veteran underwent VA examination to 
assess the current state of his service-connected 
disabilities and their impact on his employability.  In 
general, the clinical evaluations were negative for any 
significant problems and offered no indication that service-
connected disabilities rendered him unable to work at a 
substantially gainful occupation.  

The Veteran was diagnosed with essential hypertension in 
1980, which is treated with antihypertensive medications.  
Currently his blood pressure demonstrated moderate control 
with readings in the 130/90 range for frequent blood pressure 
check with home monitoring.  From a symptomatology standpoint 
he described infrequent blurred vision occurring on average 
once a week when his blood pressure reaches 140/90 range.  He 
also noted orthostatic dizziness mainly in the morning upon 
wakening, which clears throughout the day.  He denied any 
physical activity or sedentary restrictions around the house.  
He was a carpenter by trade and continued to do this type of 
work around the house without restriction other than 
orthostatic precautions.  His blood pressure readings were 
142/91 and 120/80 with a pulse of 62.  Three recent blood 
pressure readings were 105/71, 149/91, and 101/70.  

Regarding end-organ damage, the Veteran states that he was 
informed that he was slightly azotemia as a result of his 
hypertension.  Recent lab reports show a creatinine of 1.7 in 
December 2005.  From a genitourinary standpoint, he denied 
any bladder outlet obstruction symptoms, weight loss, flank 
pain, weight gain, edema, loss of appetite, need for Foley or 
dialysis, renal stones, hematuria, urinary tract infection 
symptoms, or need for hospitalization in the past 12 months.  
His azotemia was currently managed by treating his 
hypertension and cholesterol as well as low-salt diet.  He 
described nocturia two times nightly, but otherwise, he 
denied any bladder outlet obstruction symptoms.  He denied 
any effects on his daily physical or sedentary activities.  

The Veteran's hyperthyroidism was diagnosed in the mid 1970s 
for which he underwent radioactive iodine therapy and has 
been on thyroid supplement since that time.  He related that 
his thyroid levels have remained normal in the past few years 
with frequent monitoring.  He described chronic constipation 
since the initial treatment, but denied any weight loss, 
weight gain, cold intolerance, neuropathy, eye related 
disorder, or skin problems.  He denied any restrictions or 
effects on his daily activities.  

The Veteran's history was also significant for a 
hemorrhoidectomy for external hemorrhoids in the mid-1970s.  
He related no problems with healing postoperatively.  There 
has been no history of incontinence or other neurologic 
complaints attributable the surgery.  He does continue to 
have intermittent hemorrhoidal type symptoms, which consist 
of moderate hemorrhoidal bleeding occurring once a month 
without associated pain, itching, or discharge.  He required 
no treatment for the condition other than special diet of 
fruits or fiber.  There has been no history of fissure or 
anemia.  He avoids heavy lifting to prevent flares of the 
hemorrhoidal condition.  Otherwise, he denied any effects on 
active or sedentary activities at home.  Anorectal 
examination revealed redundant tissue surrounding the anus.  
There was 5 millimeter redundant tissue at 2 o'clock, 1 
centimeter redundant tissue at 4 o'clock and 1.5 centimeter 
redundant tissue at 9 o'clock around the anorectal opening.  
There was no evidence of fissures and tone and sensation were 
normal throughout.  

The clinical impression was hypertension vascular disease 
with azotemia/renal insufficiency; remote hyperthyroidism, 
status post radioactive iodine with resultant hypothyroidism; 
and residual hemorrhoidectomy.  The examiner did not indicate 
that the Veteran's service-connected disabilities preclude 
him from securing or following a substantially gainful 
occupation.  

None of the remaining medical records suggest an increase in 
disability had occurred as compared to the 2006 examination 
findings and do not ascribe an inability to work due to the 
Veteran's service-connected disabilities.  

In this case, there is no medical evidence showing that the 
Veteran's circumstances are so exceptional as to warrant a 
grant of a TDIU under the provisions of section 4.16(b).  
Clearly, the service-connected renal insufficiency is 
productive of a great degree of disability, as indicated by 
the 60 percent rating assigned.  However, there is no 
indication in the record that the disability involves factors 
that are not reflected in the Rating Schedule, or that impair 
the Veteran's ability to work to a greater degree than 
recognized.  Although he cannot perform labor of the types in 
which he has the most significant employment experience, by 
his own admission, his unemployment was precipitated by 
treatment for prostate cancer following years of continuous 
employment.  The non-service-connected prostate cancer may 
not be considered in support of the TDIU.  

His remaining service-connected disabilities, namely the 
hypertension, hypothyroidism, and hemorrhoidectomy are not 
significantly disabling from an industrial standpoint.  There 
is no medical evidence of record which shows the Veteran has 
sought regular medical treatment for these disabilities or 
that they preclude him from securing or following 
substantially gainful employment.  Moreover, the Veteran has 
submitted no documentary evidence showing that his service-
connected disabilities have resulted in unemployability.  
While his service-connected disabilities clearly have some 
negative impact on his ability to work, there is no 
indication that a sedentary job is beyond his capacity, 
either in the actual performance or in moving to and from 
such employment.  

Because the Veteran is not working and claims a higher, TDIU 
rating, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension (C&P) Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The record reflects that the Veteran has 
not required frequent hospitalization for any service-
connected disability, and that the manifestations of his 
disabilities are not in excess of those contemplated by the 
assigned ratings.  Further, although he experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairment from his disabilities 
is in excess of that contemplated by the assigned ratings.  
The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

The Board in no way wishes to minimize the nature and extent 
of the Veteran's overall disability, but we must conclude 
that the evidence of record does not support his claim that 
his service-connected disabilities alone are sufficient to 
produce unemployability.  Although they combine to produce 
significant impairment, the evidence does not reflect gainful 
employment is precluded solely because of them.  To the 
extent to which he is limited by his service-connected 
disabilities, such limitations are contemplated and being 
compensated by the 70 percent combined disability rating 
currently assigned.  Accordingly, a TDIU is not warranted.  
38 C.F.R. § 4.16(b) (2009).

Because a preponderance of the evidence is against assigning 
a TDIU in this case, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in January 2006 and May 2006, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained a VA examination in February 2006.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the 2006 VA examination is more than 
adequate, as it was conducted by a medical professional and 
reflects review of the Veteran's prior medical records.  The 
examiner was able to fully assess and record the current 
severity of each service-connected disability.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.


ORDER

Entitlement to TDIU is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


